SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 1-768 SOLAR TURBINES INCORPORATED SAVINGS AND INVESTMENT PLAN (Full title of the Plan) CATERPILLAR INC. (Name of issuer of the securities held pursuant to the Plan) 100 NE Adams Street, Peoria, Illinois 61629 (Address of principal executive offices) Form 11-K – 2007 - SIP Page1of 18 REQUIRED INFORMATION Item 1. The audited statements of net assets available for Plan benefits as of the end of the latest two fiscal years of the Plan are attached hereto as Exhibit A. Item 2. The audited statements of changes in net assets available for Plan benefits for each of the latest two fiscal years of the Plan are attached hereto as Exhibit B. Item 3. The statements required by Items 1 and 2 have been prepared in accordance with the applicable financial reporting requirements of ERISA. Item 4. The Consent of Independent Registered Public Accounting Firm is attached hereto as Exhibit C. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this annual report to be signed on its behalf by the undersigned, hereunto duly authorized. SOLAR TURBINES INCORPORATED SAVINGS AND INVESTMENT PLAN CATERPILLAR INC.(Issuer) June 24, 2008 By: /s/David B. Burritt Name: David B. Burritt Title: Vice President and Chief Financial Officer Form 11-K – 2007 - SIP Page2of 18 Solar Turbines Incorporated Savings and Investment Plan Financial Statements and Supplemental Schedule December 31, 2007 and 2006 Form 11-K – 2007 - SIP Page3of 18 Solar Turbines Incorporated Savings and Investment Plan Index Page(s) Report of Independent Registered Public Accounting Firm 5 Financial Statements Statements of Net Assets Available for Benefits December 31, 2007 and 2006 6 Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2007 and 2006 7 Notes to Financial Statements December 31, 2007 and 2006 8–15 Supplemental Schedule Schedule H, Line 4i - Schedule of Assets (Held at End of Year) December 31, 2007 17 Note: Other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Form 11-K – 2007 - SIP Page4of 18 Report of Independent Registered Public Accounting Firm To the Participants, Plan Administrator, Investment Plan Committee and Benefit Funds Committee of the Solar Turbines Incorporated Savings and Investment Plan In our opinion, the accompanying statements of net assets available for benefits and the related statements of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of the Solar Turbines Incorporated Savings and Investment Plan(the “Plan”) at December 31, 2007 and 2006, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets held at end of year is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/
